Citation Nr: 0501536	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  99-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease (DDD) of the lumbar 
spine before January 18, 1994.  

2.  Entitlement to an effective date earlier than January 18, 
1994, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to July 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

The Board issued a decision in this case in July 2002, 
denying each of the issues on appeal.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court vacated the Board's decision in July 2003 
and remanded the case to the Board. The Board Remanded the 
case to the RO in December 2003 with instructions for the RO 
to notify the veteran of the information and evidence needed 
to substantiate his claims, in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and to permit him an 
opportunity to present additional evidence and argument in 
support of his claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the Board Remanded this case in December 2003 
for the RO to ensure compliance with all VCAA notification 
requirements.  Pursuant to the Board's Remand, the RO mailed 
the veteran a letter in March 2004 that listed the issues as 
set forth above and, under a heading entitled, "What Do We 
Still Need from You," advised the veteran to, "Send any 
treatment records pertinent to your claimed condition(s), 
especially those which are recent (within the last 12 
months)."  The letter continued, "Please see the attached 
information sheet 'What the Evidence Must Show to Help Prove 
Your Claim.'"  The attached information sheet stated that, 
"In order to establish entitlement to an initial disability 
rating greater than 10 percent for degenerative disc disease 
of the lumbar spine before January 18, 1994, you must provide 
evidence showing that a clear and unmistakable error was made 
in the rating decision of October 10, 1997."  

First, inasmuch as the issues on appeal solely concern the 
degree of impairment due to the veteran's service-connected 
disabilities from August 1944 to January 18, 1994, and their 
effect on his ability to work at that time, records of recent 
treatment for those disabilities, as initially requested by 
the RO in the March 2004 letter, are irrelevant.  

Second, the RO set the incorrect criteria for the evidence 
that was requested on the evidence sheet under the heading, 
"What the Evidence Must Show to Help Prove Your Claim."  
Specifically, clear and unmistakable error in the October 
1997 rating decision is not a factor in either of the issues 
on appeal.  That rating decision denied service connection 
for a back disorder and was subsumed by the Board's July 2000 
decision that granted service connection for a back 
disability, effective from August 1, 1944.  The RO's letter 
should have advised the veteran as to what evidence would 
help establish an initial rating greater than 10 percent for 
his service-connected degenerative disc disease of the lumbar 
spine between August 1, 1944, and January 18, 1994.  

Also, in determining entitlement to an effective date earlier 
than January 18, 1994, for a TDIU, clear and unmistakable 
error in the August 26, 1998, rating decision is likewise not 
a factor, as set forth in the March 2004 letter.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's Remand was not completed 
by the RO, the appellant's appeal is not yet ready for final 
appellate consideration.  

Therefore, this case is again REMANDED to the RO for the 
following actions:  

1.  The RO should provide the veteran and 
his attorney with notice as to what the 
evidence must show to establish each of 
the claims on appeal.  Specifically, they 
should be notified that, in order to show 
entitlement to an initial rating greater 
than 10 percent for degenerative disc 
disease of the lumbar spine prior to 
January 18, 1994, the evidence must show 
that that disability was manifested by at 
least moderate intervertebral disc 
syndrome, with recurring attacks, between 
August 1944 and January 18, 1994.  The 
notice should provide them with the 
rating criteria for intervertebral disc 
syndrome so as to notify them what the 
evidence must show for a greater rating 
at each available level.  They should 
also be notified that, in order to show 
entitlement to an effective date prior to 
January 18, 1994, for a TDIU, the 
evidence must show that, between August 
1, 1944, and January 18, 1994, he filed a 
formal or an informal claim for a TDIU 
and that at that time, or within one year 
prior to VA's receipt of that claim, his 
service-connected disabilities precluded 
him from securing or following a 
substantially gainful occupation.  

2.  After permitting the veteran and his 
attorney an opportunity to submit 
evidence and additional argument in 
support of his claims, the RO should 
again consider whether a medical opinion 
concerning the nature and extent of the 
veteran's service-connected disabilities 
between August 1, 1944, and January 18, 
1994, is necessary to make a decision on 
his claims.  Any opinion deemed necessary 
should be obtained.  

3.  Upon completion of the above 
requested actions, the RO should again 
adjudicate the veteran's claims.  
Specifically, the RO should determine 
whether, at any time between August 1, 
1944, and January 18, 1994, the criteria 
for a rating greater than 10 percent for 
degenerative disc disease of the lumbar 
spine were met.  The RO should also 
determine whether, prior to January 18, 
1994, the veteran filed a formal or an 
informal claim for a TDIU and, if so, 
whether the criteria for that benefit 
were met at that time.  That 
consideration should specifically include 
whether reports from two private 
chiropractors dated in January 1963 or 
the report of a VA psychiatric 
compensation examination in March 1980 
constituted an informal claim for TDIU.  
Further, the RO should determine whether 
the private medical records dated in 
January 1994 should be considered as an 
informal claim for a TDIU and, if so, 
whether the criteria for a TDIU were met 
within one year prior to that date.  If 
any action taken remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case concerning any remaining issue on 
appeal and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



